PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/514,856
Filing Date: 28 Mar 2017
Appellant(s): Vaissiere et al.



__________________
John R. Schaefer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/22 appealing from the office action mailed on 3/25/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Regarding Appellant’s arguments:
	The appellant argues that the James et al. reference does not teach real time access to measurement results obtained by measurement devices involved in the performance of the steps to be monitored and the times at which they were obtained in relation to the starting time and that “direct access” is implicit.  The appellant also argues that having a start time is not the same as the use of a start time of a process to establish a delta time to a data measurement. Remarks: pages (26-27)
Examiner’s Response:
	The examiner notes that the claim language of claim 20 does not mention having "direct access" to times at which the data from physical sensors are obtained in relation to the starting times.  The examiner also notes that having direct access to times at which the data from physical sensors are obtained and having a relation to times at which the data from physical sensors are obtained are not the same.  The James et al. reference shows a relation to times at which the data from physical sensors are obtained in relation to the starting times in paragraph [0104] and paragraphs [0128] – [0129].  In paragraph [0104] of the James et al. reference it states “We start with a description of a traditional treatment of sensor data given in the form of a time series 

Regarding Appellant’s arguments:
The appellant argues that Wegerich reference doesn’t teach individual process steps of a production process are monitored. Remarks: page (27)
Examiner’s Response:
The examiner notes that the appellant’s argument is not associated with the claims.  The appellant’s argument of what the Wegerich reference discloses is not relevant, since it’s not pertaining to the claims.  In paragraph [0133] of the Wegerich reference there’s a process control system at a chemical processing plant that can output control commands for corrective action in the event of a diagnosis of an impending failure.  With data being received and the process 

Regarding Appellant’s arguments:
The appellant argues that the James et al. reference does teach the primary and secondary models, where the primary model considers the measurement results obtained during the performance of the process step as “deterministic data” described by a basic function.  The appellant also argues that the James et al. reference does not teach a deterministic basic function representing the sensor data as a function of time during the performance of the process step. Remarks: pages (27-28)
Examiner’s Response:
The examiner notes that the claim language only requires that the primary and secondary models be based on the measurement results and the James et al. reference teaches this.  In paragraphs [0201] – [0202], [0206] – [0207] and Eqns. 4.2.1 and 4.2.3, of the James et al. reference, an approach to building a dynamical model uses nonlinear dynamics, where an attractor of lower dimensionality is simulated using a time delay equation.  This demonstrates that there’s a basic function of time and a set of coefficients (CMD) representing a time dependency of the measurement results, since the sensor data that is generated is in the form of a time series, where the time series is considered as a realization of a stochastic process.  The information from a stochastic process can be obtained when the process is stationary.  To obtain the information with a non-stationary process, a dynamical process uses linear and polynomial 
Further, the examiner considers the model fitting is based on equation 4.2.3 (paragraph [0224]) and the sensor measurements are executed and fitted coefficients are obtained see paragraphs [0224] – [0227] of the James et al. reference. 

Regarding Appellant’s arguments:
The appellant argues that the James et al. reference doesn’t teach the primary, secondary and tertiary models being determined based on nominal training data given by the measurements results obtained during test runs that produced a result that was compliant to predefined quality requirements.  The appellant also argues that determining a prediction of a sensor value and comparing it to an actual value does not have anything to do, or in common, with performing a production process. Remarks: pages (28-29)
Examiner’s Response:
The examiner notes that the claim language does not state that nominal training data is required to obtained the primary, secondary and tertiary models, nor that nominal training data could be used as claimed to generate additional training data by simulation.  The claim language states “determining the primary, secondary and tertiary models are determined based on measurement results of a population of reference runs, comprising the performed reference runs and simulated reference runs”.  In paragraphs [0107] – [0108] of the James et al. reference 

Regarding Appellant’s arguments:
The appellant argues that the limitation of claim 42 that states “validating performances of monitored steps” is not taught by the James et al. reference. Remarks: page (29)


Examiner’s Response:
The examiner notes that in paragraphs [0107] – [0109] of the James et al. reference coefficients are computed and compared to the ones stored in the model parameter database.  During the comparison, if a discrepancy is detected, the identity of the offending sensor will be sent on.  This demonstrates that there is validation of the computed coefficients matching the coefficients that are stored in the model parameter database.  Also, in paragraph [0108] of the James et al. reference, the moments of probability distribution are compared with those stored in the model parameter database, where if anomalies are detected in either the nonlinear components or the noise, the identity of the sensor will be sent to the channel anomaly detector.  In paragraph [0109] of the James et al. reference, the channel anomaly detector aggregates information from the Yule-Walker parameter estimator, nonlinear neural classifier, and noise 
analysis modules, and classifies the anomaly before sending the fault information to the Predictive Comparison module.  This demonstrates that validating performances of the monitored steps are taking place, since the system is being analyzed to determine if there are anomalies.

Regarding Appellant’s arguments:
The appellant argues that the James et al. and Wegerich et al. references do not form a prima facie case of obviousness. Remarks: page (29)
Examiner’s Response:
The examiner respectfully disagrees.  The James et al. reference teaches generalized formalism for diagnostics and prognostics in an instrumented system which can provide sensor data.  The Wegerich et al. reference teaches a system for empirically diagnosing a condition of a 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147 
                                                                                                                                                                                                       /RYAN M STIGLIC/Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.